         Case 2:18-cv-09873-CCC Document 29 Filed 01/31/20 Page 1 of 1 PageID: 2543


                                      KIMM LAW FIRM
   333 Sylvan Avenue, Suite 106                                                 214-25 42nd Avenue, Suite 2F
Englewood Cliffs, New Jersey 07632                                                Bayside, New York 11361
        Tel 201-569-2880                    PLEASE REPLY TO
        Fax 201-569-2881                   ENGLEWOOD CLIFFS                        Email: msk@kimmlaw.com



                                                        January 31, 2020

       By ECF

       Hon. Claire C. Cecchi, USDJ
       United States District Court
       MLK Federal Building & Court House
       50 Walnut Street
       Newark, NJ 07102

               Re: Baskerville v. Robinson, 18-cv-09873-CCC

       Dear Judge Cecchi:

              On this habeas corpus petition, petitioner Martin Baskerville’s reply to the State of
       New Jersey’s responsive pleading, if any, was to be filed January 3; but due to back to
       back trial engagements, I have been delayed and the State, by Assistant Prosecutor Ian
       Kennedy, has consented to extend our reply date to February 3, 2020, and thus I
       respectfully request the Court’s endorsement.

               Thank you for your consideration.

                                                        Respectfully,

                                                        /s/ Michael Kimm

                                                        Michael S. Kimm, Esq.
                                                        KIMM LAW FIRM
                                                        Attorneys for Petitioner

       cc: Ian C. Kennedy, Esq., ECF
